Opinion issued August 25, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00552–CV




MARSHALL DEWBRE AND KAREN LEWIS, Appellants

V.

COLONIES LANDING APARTMENTS, Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 835535




MEMORANDUM OPINIONAppellants Marshall Dewbre and Karen Lewis have neither established
indigence, nor paid or made arrangements to pay the clerk’s fee for preparing the
clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements for establishing
indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to
appellant’s fault).  After being notified that this appeal was subject to dismissal,
appellants Marshall Dewbre and Karen Lewis did not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Bland.